United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3859
                                   ___________

Ricky Lee McDeid,                   *
                                    *
             Appellant,             *
                                    * Appeal from the United States
      v.                            * District Court for the District
                                    * of Minnesota.
Jo Anne B. Barnhart, Commissioner   *
of Social Security,                 *         [UNPUBLISHED]
                                    *
             Appellee.              *
                               ___________

                          Submitted: June 6, 2003

                               Filed: June 12, 2003
                                    ___________

Before MORRIS SHEPPARD ARNOLD, BYE, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

      Ricky Lee McDeid, who is civilly committed, appeals the district court’s1 order
affirming the denial of his application for disability insurance benefits. Mr. McDeid
alleged disability from a personality disorder since the date of his civil commitment.


      1
       The Honorable James M. Rosenbaum, Chief Judge, United States District
Court for the District of Minnesota, adopting the report and recommendations of the
Honorable Susan Richard Nelson, United States Magistrate Judge for the District of
Minnesota.
At a hearing, a medical expert testified that Mr. McDeid should have no functional
work restrictions other than not working around unaccompanied minors, vulnerable
adults, or alcohol or drugs, and a vocational expert testified that Mr. McDeid could
perform his past relevant work of tree trimming. The administrative law judge (ALJ)
accepted these experts’ opinions and found that Mr. McDeid’s impairment was not
of listing-level severity and that he retained the residual functional capacity to
perform his past relevant work. We conclude that substantial evidence supports the
ALJ’s findings. See Pyland v. Apfel, 149 F.3d 873, 876 (8th Cir. 1998) (standard of
review).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-